MEMORANDUM **
Sutton may not claim for the first time on appeal that the Child Support Recovery Act (“CSRA”) unconstitutionally burdens his right to travel. United States v. Flores-Payon, 942 F.2d 556, 558 (9th Cir.1991). Sutton’s attempt to cast his challenge as an attack on subject-matter jurisdiction is unpersuasive. Sutton’s argument implicates the constitutionality of the underlying statute; it does not implicate the subject matter jurisdiction of the district court.
The magistrate judge did not err in denying Sutton’s motion to dismiss because of his challenge to the validity of the underlying child support order. The magistrate judge properly determined that state family court is the proper forum for resolving disputes over child support orders. See United States v. Craig, 181 F.3d 1124, 1128-29 (9th Cir.1999); United *660States v. Ballek, 170 F.3d 871, 875 (9th Cir.1999). Sutton’s reliance on United States v. Kramer, 225 F.3d 847, 851 (7th Cir.2000), is misplaced. Kramer involved the long-standing right to collaterally attack a judgment for lack of personal jurisdiction. Id. at 857. Nothing in this case suggests that the California courts lacked personal jurisdiction over Sutton.
We have previously rejected the argument that the government must establish Sutton’s ability to pay the entire amount of his child support obligation. See Craig, 181 F.3d at 1128-29; Ballek, 170 F.3d at 873. A magistrate judge’s decision in another circuit, United States v. Holbrook, 15 F.Supp.2d 10 (D.D.C.1998), does not persuade us to the contrary.
The judgment of conviction is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.